DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement submitted on September 11, 2020 and April 28, 2021 have been considered by the Examiner and made of record in the application file.
Drawings
4.	Figure(s) 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the expansion unit …” in page 2 line 28, Claim 13 recites the limitation “the expansion unit …” in page 3 line 10, and Claim 16 recites the limitation “the input/output interface unit …” in page 3 line 25.  There is insufficient antecedent basis for these limitation(s) in claim(s) 12, 13, and 16.
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “expansion unit …” in claim(s) 12 and 13;
b) “the input/output interface unit …” in claim 16;
reception unit …” in claim 21;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, 16-18, 20, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. Patent Application Publication # 2016/0337997 A1).
Regarding claim 1, Huang et al. teach a method for transmitting a synchronization signal block (SSB) (Fig(s).1 and 3), comprising: 
adding a time window for transmitting the SSB (read as a first time period to send a synchronization signal (Paragraph [0136])), 
when the SSB needs to be transmitted in an unlicensed frequency band (read as 2.4 GHz frequency band (Paragraph [0136])); and
5performing an SSB transmission based on the added time window. (read as “If the unlicensed-spectrum base station preempts the 2.4 GHz frequency band, the base station may send the synchronization signal for multiple times in the first time period at time intervals of less than 5 ms on a frequency band of a slot between radio channels.”(Fig.10 @ 103; Paragraph [0136]))
claim 4, Huang et al. teach a  15method for transmitting a synchronization signal block (SSB) (Fig.1-3), comprising: 
performing, by a terminal (Fig.2-3, 11, 13), an SSB reception based on a time window for transmitting the SSB (Fig.2 @ 201), 
wherein the time window is added by a network side. (read as a first time period to send a synchronization signal (Paragraph [0136]))
Regarding claim 8, Huang et al. teach a network device (Fig(s).1, 3, 10, 12), comprising: 
a processor (Fig.10 @ 101, 102; Fig.12 @ 121) and an input/output interface (Fig.10 @ 103; Fig.12 @ 123, 125); 
wherein the processor (Fig.10 @ 101, 102; Fig.12 @ 121) is configured to 
add a time window for transmitting a synchronization signal block (SSB) (read as a first time period to send a synchronization signal (Paragraph [0136])), 
when the SSB is needed to be transmitted in an unlicensed 10frequency band (read as 2.4 GHz frequency band (Paragraph [0136])); and
the input/output interface (Fig.10 @ 103; Fig.12 @ 123, 125) is configured to perform an SSB transmission based on the added time window. (read as “If the unlicensed-spectrum base station preempts the 2.4 GHz frequency band, the base station may send the synchronization signal for multiple times in the first time period at time intervals of less ”(Fig.10 @ 103; Paragraph [0136]))  
Regarding claim 16, Huang et al. teach a terminal device (Fig(s). 2, 3, 11, 13), comprising: 
an input/output interface (Fig.11 @ 111, Fig.13 @ 133, 135);
25wherein the input/output interface unit (Fig.11 @ 111, Fig.13 @ 133, 135) is configured to 
receive a synchronization signal block (SSB) based on a time window for transmitting the SSB (Fig.2 @ 201), 
wherein the time window is added by a network side. (read as a first time period to send a synchronization signal (Paragraph [0136]))
Regarding claims 2, 5, 9, and 17, and as applied to claims 1, 4, 8, and 16 above, Huang et al. teach a method (Fig(s).1-2), network device (Fig(s).3, 10, 12), and terminal device (Fig(s).3, 11, 13) wherein, the adding the time window for transmitting the SSB comprises: 
on a basis of an original first SSB transmission window with a predetermined duration (read as “The first time period may include a short interframe space (Short Inter-frame Space, SIFS) starting from the first time ”(Paragraph [0108])), 
adding a second SSB transmission window with the predetermined duration. (read as padding time period (Paragraph [0082])) 
Regarding claims 3, 6, 10, and 20, and as applied to claims 2, 5, 9, and 17 above, Huang et al. teach a method (Fig(s).1-2), network device (Fig(s).3, 10, 12), and terminal device (Fig(s).3, 11, 13) wherein, distributions of candidate locations for the SSB within the first SSB transmission window and the second SSB transmission window are consistent; and/or 
distributions of actual locations for the SSB within the first SSB transmission window and the second SSB transmission window are consistent.  (read as “intensively sending, by the unlicensed-spectrum base station, a synchronization signal in a first time period between the first time point and the second time point …”(Fig.1 @ 103; Fig.2 @ 201; Paragraph [0008]))
Regarding claims 11 and 22, and as applied to claims 8 and 16 above, Huang et al. teach a network device (Fig(s).3, 10, 12) and terminal device (Fig(s).3, 11, 13) wherein, the processor (Fig.12 @ 121) is configured to 
add the time window for transmitting the SSB in an original first SSB transmission window with a predetermined duration.  (read as first time period (Paragraph [0136]))
Regarding claim 12, and as applied to claim 11 above, Huang et al. teach a network device (Fig(s).3, 10, 12) wherein, if a duration of a first time window occupied by 
the expansion unit adds a second time window with a same duration as the first time window after the first time window (Fig.10 @ 102), 
wherein distributions of candidate locations for the SSB within the second time window and the first time window are consistent; and/or 
distributions of actual locations for the SSB within the second time window and the 5first time window are consistent. (read as “If the unlicensed-spectrum base station preempts the 2.4 GHz frequency band, the base station may send the synchronization signal for multiple times in the first time period at time intervals of less than 5 ms on a frequency band of a slot between radio channels.”(Fig.10 @ 103; Paragraph [0136]))
Regarding claim 18, and as applied to claim 17 above, Huang et al. teach a terminal device (Fig(s).2-3, 11, and 13) wherein, the first SSB transmission window and the second SSB transmission window are located in a same radio frame and are respectively located in different half frames in the radio frame (Fig(s).3-5 and 7-8); or, 
the first SSB transmission window and the second SSB transmission window are located in two adjacent radio frames and in two adjacent half frames.  
Regarding claim 19, and as applied to claim 18 above, Huang et al. teach a terminal device (Fig(s).2-3, 11, and 13) wherein, indications of half frames of SSBs with 
Regarding claim 25, and as applied to claim 16 above, Huang et al. teach a terminal device (Fig(s).2-3, 11, and 13) wherein the input/output interface (Fig.13 @ 133, 135) is configured to obtain a determination result notified by the network side after determining whether the time window for transmitting the SSB needs to be added (Fig.2); 
if the determination result is yes, the input/output interface performs an SSB reception 15based on the added time window (Fig.2); and 
if the determination result is no, the input/output interface performs an SSB reception based on an original time window.(Fig.2)
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 14-15, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication # 2016/0337997 A1) in view of Zheng et al. (U.S. Patent Application Publication # 2020/0163037 A1).
 Regarding claims 7 and 20, and as applied to claims 6 and 20 above, Huang et al. teach “a synchronization method, a base station, and user equipment, so that the user equipment can quickly complete downlink synchronization with an unlicensed-spectrum cell or base station.”(Fig.3, 10-13; Paragraph [0006])
 Huang et al. teach a method further comprising:1PCT/CN2018/080625
when the distributions of the actual locations for the SSB within the first SSB transmission window and the second SSB transmission window are consistent (read as intensively sending, by the unlicensed-spectrum base station, a synchronization signal in a first time period between the first time point and the second time point …”(Fig.1 @ 103; Fig.2 @ 201; Paragraph [0008])), 
obtaining, by the terminal, the actual location for the SSB within the second SSB transmission window according to the actual location for the SSB within the first SSB transmission window (Fig.2 @ 201), 
However, Huang et al. fail to explicitly teach wherein the actual location for 5the SSB within the first SSB transmission window is notified by the network side through remaining minimum system information (RMSI) or radio resource control (RRC) signaling. 
Zheng et al. teach a method wherein the actual location for 5the SSB within the first SSB transmission window is notified by the network side through remaining minimum system information (RMSI) or radio resource control (RRC) signaling. (read as RRC signaling (Paragraph [0186])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating an RRC signaling to convey resource set and/or location of a preset time window as taught by Zheng et al. with the devices as taught by Huang et al. for the purpose of enhancing the allocating of time-frequency resources used by devices in a New Radio Unlicensed (NRU) network.
Regarding claims 14 and 23, and as applied to claims 11 and 22 above, Huang et al. teach “a synchronization method, a base station, and user ”(Fig.3, 10-13; Paragraph [0006]) 
However, Huang et al. fail to explicitly teach wherein, the input/output interface is further configured to notify a terminal of a time offset, relative to a predetermined location, of an SSB transmitted within the added time window.
Zheng et al. teach a method wherein, the input/output interface is further configured to notify a terminal of a time offset, relative to a predetermined location, of an SSB transmitted within the added time window. (read as “control information carried in the synchronization signal blocks transmitted on the flexible resources used for transmission of the synchronization signal block set includes time offset information relative to the absolute time location. ”(Paragraph [0251]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating an RRC signaling to convey time offset information as taught by Zheng et al. with the devices as taught by Huang et al. for the purpose of enhancing the allocating of time-frequency resources used by devices in a New Radio Unlicensed (NRU) network.
Regarding claims 15 and 24, and as applied to claims 14 and 23 above, Huang et al. teach “a synchronization method, a base station, and user equipment, so that the user equipment can quickly complete downlink ”(Fig.3, 10-13; Paragraph [0006]) 
However, Huang et al. fail to explicitly teach wherein, 20the time offset relative to the predetermined location comprises: 
a time offset relative to a starting location of a half frame where the first SSB transmission window is located; or, 
a time offset relative to a time location of an SSB with a same number.
Zheng et al. teach a method wherein, 20the time offset relative to the predetermined location comprises: 
a time offset relative to a starting location of a half frame where the first SSB transmission window is located (read as time offset information (Paragraph [0251])); or, 
a time offset relative to a time location of an SSB with a same number.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating an RRC signaling to convey time offset information as taught by Zheng et al. with the devices as taught by Huang et al. for the purpose of enhancing the allocating of time-frequency resources used by devices in a New Radio Unlicensed (NRU) network.
Allowable Subject Matter
10.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13, and as applied to claim 11 above, the best prior art found during the examination of the present, Huang et al. (U.S. Patent Application Publication # 2016/0337997 A1) teach “a synchronization method, a base station, and user equipment, so that the user equipment can quickly complete downlink synchronization with an unlicensed-spectrum cell or base station.”(Fig.1-3 and 10-13; Paragraph [0006]) in view of Zheng et al. (U.S. Patent Application Publication # 2020/0163037 A1) teach “an access network device sends a synchronization signal block to a terminal device on a time-frequency resource on an unlicensed frequency band, and the terminal device parses the SSB to obtain time information, so that the terminal device is synchronized with the access network device.”(Paragraph [0100]) fail to disclose: “wherein, if a duration of a first time window occupied by candidate locations for the SSB is greater than 1/2 of the duration of the first SSB transmission window, but a duration of a third time window occupied by actual locations for the SSB is less than or equal to 1/2 of the duration of 10the first SSB transmission window,
the expansion unit adds a fourth time window with a same duration as the third time window after the third time window, wherein distributions of candidate locations for the SSB within the third time window and the fourth time window are consistent; and/or
distributions of actual locations for the SSB within the third time window and the 15fourth time window are consistent.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Conclusion
11.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
December 29, 2021